IN THE SUPREME COURT OF TENNESSEE
                              AT KNOXVILLE
                    September 30, 2015 Session1 Heard at Nashville

       STATE OF TENNESSEE v. CORRIN KATHLEEN REYNOLDS

               Appeal by Permission from the Court of Criminal Appeals
                          Criminal Court for Knox County
                      No. 99372    Steven Wayne Sword, Judge


                No. E2013-02309-SC-R11-CD – Filed November 3, 2016




We granted this appeal to determine whether the warrantless blood draw violated the
defendant‟s right to be free from unreasonable searches and seizures, guaranteed by the
Fourth Amendment to the United States Constitution and article I, section 7 of the
Tennessee Constitution, and, if so, whether the exclusionary rule applies and requires
suppression of the evidence. We conclude that the warrantless blood draw violated the
defendant‟s federal and state constitutional right to be free from unreasonable searches
and seizures. Nevertheless, we adopt the good-faith exception to the exclusionary rule
articulated by the United States Supreme Court in Davis v. United States, 564 U.S. 229
(2011), and as a result, hold that any evidence derived from testing the defendant‟s blood
need not be suppressed because the warrantless blood draw was obtained in objectively
reasonable good-faith reliance on binding precedent. On this basis, we affirm the
judgment of the Court of Criminal Appeals.

     Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Court of
                         Criminal Appeals Affirmed

CORNELIA A. CLARK, J., delivered the opinion of the Court, in which JEFFREY S. BIVINS,
C.J., and HOLLY KIRBY, JJ., joined. SHARON G. LEE, J., filed a dissenting opinion.

Mark E. Stephens, District Public Defender; Jonathan P. Harwell, Assistant Public
Defender; and Jim D. Owen, Assistant Public Defender, for the appellant, Corrin K.
Reynolds.


       1
           Oral arguments were held on the campus of Cumberland University in Lebanon, Tennessee, as
part of this Court‟s S.C.A.L.E.S. (Supreme Court Advancing Legal Education for Students) project.
Herbert H. Slatery III, Attorney General and Reporter; Andrée S. Blumstein, Solicitor
General; John H. Bledsoe, Senior Counsel; Deshea Dulany Faughn, Assistant Attorney
General; Randall E. Nichols, District Attorney General; and Jamie Carter, Assistant
District Attorney General, for the appellee, State of Tennessee.

Jeffrey A. DeVasher, Daniel A. Horwitz, and Richard L. Tennent, Nashville, Tennessee;
and Ann C. Short, Knoxville, Tennessee, for the Amicus Curiae, Tennessee Association
of Criminal Defense Lawyers.

                                              OPINION

                                      I. Factual Background

       Sometime before 8:43 p.m. on the evening of October 29, 2011, a single-vehicle
accident occurred in Knox County.2 Two occupants of the vehicle were killed in the
accident, and two others in the vehicle, the defendant, Corrin K. Reynolds, and Shawn
Page, were transported to the University of Tennessee Medical Center (“UT Medical
Center”) for medical treatment. Deputy Lee Strzelecki, a member of the crash
reconstruction team for the Knox County Sheriff‟s Department, was tasked with
interviewing the survivors at UT Medical Center. After speaking with them, Deputy
Strzelecki concluded that the defendant was driving the car when it crashed, so he asked
medical personnel to obtain a sample of her blood. Believing the defendant had verbally
consented to the blood draw, Deputy Strzelecki did not obtain a warrant nor advise the
defendant that she could refuse the blood draw, or of the legal consequences under the
implied consent law should she refuse. Deputy Strzelecki also did not arrest the
defendant at that time. Rather, the defendant remained hospitalized for the ensuing seven
days, receiving treatment for an open right radius and ulna fracture, six rib fractures, a
lumbar compression fracture, a cervical fracture, a sternum fracture, and a mesenteric
hematoma.

       On April 17, 2012, about six months after the accident, the Knox County Grand
Jury issued a presentment charging the defendant with two counts of vehicular homicide,
Tenn. Code Ann. § 39-13-213 (2010), one count of vehicular assault, id. § 39-13-106
(2010), one count of reckless endangerment, id. § 39-13-103 (2010), and four counts of
driving under the influence of an intoxicant, id. § 55-10-401 (Supp. 2011). The
defendant thereafter filed a motion to suppress any evidence derived from the blood
sample obtained from her without a warrant on the night of the accident. As relevant to
this appeal, the defendant argued that she neither actually nor impliedly consented to the
        2
           Facts in this opinion have been gleaned from the record of this interlocutory appeal and from
the trial court‟s orders on the defendant‟s motions to suppress. The defendant has not been tried, and
factual statements in this opinion are not binding on remand and do not relieve the State of its obligation
to prove the charged criminal offenses beyond a reasonable doubt at any future trial.


                                                    -2-
warrantless blood draw. In response, the State argued that the defendant had given actual
verbal consent to the blood draw and had impliedly consented to the blood draw pursuant
to statute. See id. § 55-10-406(a)(1), (f)(1), (f)(4) (Supp. 2011).3

       At the hearing on the defendant‟s first motion to suppress, conducted on April 5,
2013, Deputy Strzelecki testified that, on October 29, 2011, he received a page at home at
approximately 9:04 p.m., notifying him of “a single[-]vehicle crash with multiple
occupants and . . . possibly two deceased individuals.”4 He was directed to interview the
survivors, who had been transferred from the crash site to UT Medical Center for
treatment. Deputy Strzelecki arrived at the hospital about thirty minutes after receiving
the page. By the time he arrived, Deputy Strzelecki knew the identities of the survivors,
and, based upon information received from other officers, he was “fairly certain” that the

        3
            At the time of the defendant‟s warrantless blood draw, these statutes provided as follows:

        (a)(1) Any person who drives a motor vehicle in this [S]tate is deemed to have given
        consent to a test or tests for the purpose of determining the alcoholic content of that
        person‟s blood, a test or tests for the purpose of determining the drug content of the
        person‟s blood, or both tests. However, no such test or tests may be administered
        pursuant to this section, unless conducted at the direction of a law enforcement officer
        having reasonable grounds to believe the person was driving while under the influence of
        alcohol, a drug, any other intoxicant[,] or any combination of alcohol, drugs, or other
        intoxicants as prohibited by [section] 55-10-401, or was violating the provisions of
        [section] 39-13-106, [section] 39-13-213(a)(2)[,] or [section] 39-13-218.

        ....

        (f)(1) If a law enforcement officer has probable cause to believe that the driver of a motor
        vehicle involved in an accident resulting in the injury or death of another has committed a
        violation of [section] 55-10-401, [section] 39-13-213(a)(2)[,] or [section] 39-13-218, the
        officer shall cause the driver to be tested for the purpose of determining the alcohol or
        drug content of the driver‟s blood. The test shall be performed in accordance with the
        procedure set forth in this section and shall be performed regardless of whether the driver
        does or does not consent to the test[.]

        ....

        [(f)](4) The results of a test performed in accordance with subdivision (f)(1), (f)(2)[,] and
        (f)(3) may be offered as evidence by either the [S]tate or the driver of the vehicle in any
        court or administrative hearing relating to the accident or offense subject to the
        Tennessee Rules of Evidence.

Tenn. Code Ann. § 55-10-406(a)(1), (f)(1), (f)(4) (Supp. 2011).
        4
          The State attached copies of dispatch records indicating the time Officer Strzelecki received the
page to a pleading it filed.




                                                      -3-
defendant was driving the vehicle when it crashed. Deputy Strzelecki “proceeded to
make contact with both of them and decide if [he] needed to get blood draws.” Because
the accident resulted in two fatalities, Deputy Strzelecki stated that the blood draws
“would have been mandatory under our investigation.”

       He spoke first with Mr. Page, who confirmed that he was a passenger and that the
defendant was driving the vehicle. Deputy Strzelecki then located and spoke with the
defendant. She was lying on a gurney in the emergency room, waiting to be transported
to or from the x-ray department, “and she was alert and conscious and was talking to”
him. Although they had only a “brief discussion because there was a lot of commotion
with the ER, [the defendant] stated that she had been driving and that everybody in the
car had been drinking.” Deputy Strzelecki also smelled alcohol during his interaction
with the defendant, and he administered the horizontal gaze nystagmus (“HGN”) test.5
The trial court allowed Deputy Strzelecki to testify as an expert about the defendant‟s
performance on the HGN test.6 Deputy Strzelecki stated that the defendant exhibited all
six clues for a “distinct and sustained nystagmus at maximum deviation,” caused by
intoxication from alcohol or “[a]ny kind of a depressant, like a muscle relaxer or some
kind of medication that has some depressant—a central nervous system depressant in it.”7

        5
          The horizontal gaze nystagmus test “tracks the [horizontal] movements of the eyes in order to
gauge whether an individual might be under the influence of an intoxicant.” State v. Bell, 429 S.W.3d
524, 527 n.5 (Tenn. 2014) (citing State v. Murphy, 953 S.W.2d 200, 201-02 (Tenn. 1997)). “Nystagmus
is an involuntary jerking movement of the eye either as it attempts to focus on a fixed point or as it moves
to one side.” Murphy, 953 S.W.2d at 202. “As a person who has been consuming alcohol attempts to
follow [an object‟s horizontal] movement, . . . nystagmus will occur sooner and be more pronounced than
it would be in a person who has not consumed any alcohol.” Id.
        6
           Deputy Strzelecki had received basic training on administering the HGN test in 2002, had
completed a twenty-four hour course at the Governor‟s Highway Safety Office on standard field sobriety
testing and alternate tests, including the HGN test, and had completed a thirty-two hour course on driving
under the influence (“DUI”), which tested his proficiency on standard field sobriety tests, as well as the
HGN test. Deputy Strzelecki had also watched videos by an expert on the HGN test, which included
instruction about its scientific basis. Deputy Strzelecki had also served as a DUI instructor for the Knox
County Sheriff‟s Office Training Academy and DUI task force member. He had made more than 350
DUI arrests and had “[a]ssist[ed] officers in better understanding the legal environment for DUI
enforcement so they will become more skillful in DUI detection deterrence.” The defendant objected to
Deputy Strzelecki testifying as an expert regarding her performance on the HGN test, but the trial court
overruled the defense objection, and this issue is not before us in this appeal.
        7
           Deputy Strzelecki described the six clues as follows: “I take their vision out as far as they can
see and hold it there for a minimum of four seconds, and you‟ll continue to see the eye twitch, and that‟s
maximum deviation. The other test is—that‟s one clue for each eye. The other test is lack of smooth
pursuit, and I‟m taking about a two-second pass in front of each eye, watching for that lack of smoothness
where the eye is jerking back and forth. And then the last part of the test is onset of nystagmus prior to
[forty-five] degrees. So I go from [twelve] inches out, and I go up to about a [forty-five] degree angle and
observe the person‟s eyes and watch for that onset to begin before I get to that [forty-five] degree point,


                                                    -4-
When Deputy Strzelecki asked the defendant if she would submit to the taking of a blood
sample, she responded, “Do whatever you have to do.” Deputy Strzelecki interpreted this
statement as the defendant verbally consenting to a blood draw, so he did not read her the
implied consent form, advise her of the legal consequences of refusing consent, obtain
her written consent, provide Miranda warnings,8 or place her under arrest. He explained
that “[i]f a person consents, the procedure is we can get a blood draw. If the person
refuses, at that point the implications of the implied consent violation are read to that
person, and they‟re given another opportunity if they want to change their mind and
decide to consent.” At Deputy Strzelecki‟s request, a hospital phlebotomist came to the
emergency department and, using the Tennessee Bureau of Investigation blood collection
kit Deputy Strzelecki provided, drew two vials of blood from the defendant‟s arm. The
vials were placed into the kit box, which was sealed, and Deputy Strzelecki later gave the
sealed kit box to a forensic technician at the scene of the accident.9 Asked whether the
defendant‟s consent was the only reason for the blood draw, Deputy Strzelecki answered,
“The consent and the fact that we‟re—it was a double fatality. . . . And also I smelled the
alcohol and her admission of drinking and being the driver.” He stated that he had
reasonable suspicion that the defendant was driving while impaired.

       In response to questioning by defense counsel, Deputy Strzelecki agreed that a
medication known as Versed (also known as midazolam but hereinafter “Versed”), which
the defendant had received before Deputy Strzelecki administered the HGN test, could
have caused her to exhibit a positive effect on the HGN test. Deputy Strzelecki testified,
however, that a “normal dosage, [and] therapeutic level” of the medication “wouldn‟t
show a horizontal gaze nystagmus.” Deputy Strzelecki acknowledged that he was not
aware the defendant had received the medication when he adminstered the HGN test.

       After the hearing on her first motion, but before the court ruled on her motion, the
defendant filed an affidavit stating that she had no recollection of speaking with Deputy
Strzelecki or consenting to the warrantless blood draw. She also filed copies of her
medical records, including records from the paramedics who extricated her from the
vehicle. These records indicated that the defendant was the driver of the vehicle, that she
suffered a head injury and a compound fracture of her right radius/ulna, that her right
pupil was “blown [and] non[-]reactive,” that she reported not being able to see out of her
right eye, and that she was “screaming she was deaf” while “holding her hearing aid in
[her] hand.” The defendant‟s right arm fracture was splinted with a pillow and her care

and [the defendant] exhibited all six clues.”
        8
            Miranda v. Arizona, 384 U.S. 436, 467-68 (1966).
        9
          Deputy Strzelecki was not “100 percent sure” of the driver‟s identity, so he also obtained a
blood sample from Mr. Page. This appeal relates only to the blood sample obtained without a warrant
from the defendant.


                                                    -5-
transferred to LifeStar.10 The records indicated that defendant was unable to sign the
form transferring her care because she was “immobilized.”

       LifeStar‟s medical records, which the defendant also submitted, identified her as
the driver of the vehicle and described her as hearing impaired and as having an altered
mental state, possibly due to “intoxicants.” The defendant‟s chief complaint was
recorded as, “My wrist hurts and I am cold!” Her pupils were described as “equal[,]
round[,] and reactive.” While en route to the hospital, she received intravenously, at 9:28
p.m., four milligrams of morphine for pain control, and at 9:29 p.m., two milligrams of
Versed to calm her. At 9:35 p.m., LifeStar transferred the defendant‟s care to UT
Medical Center.

       At 9:36 p.m., the trauma nurse at UT Medical Center recorded the defendant as
“deaf [and] unable to hear verbal commands,” so commands were “written on paper [and]
shown to” her. Because the defendant “became combative,” restraints were applied to
her left wrist and to both her ankles. At 9:45 p.m., the defendant was given two more
milligrams of morphine, and at 9:47 p.m., and again at 9:50 p.m, she received two more
milligrams of Versed, for a total of four milligrams. All medications were administered
intravenously. Medical personnel noted that the defendant “became calm” and appeared
to be sleeping after receiving these medications and described her as “resting
comfortably” at 10:00 p.m. At 10:17 p.m., she received two more milligrams of Versed.
By 10:25 p.m., UT Medical Center records indicate that she was taken to x-ray, and the
trauma nurse described the defendant as “more alert” and “moving all extremities.” At
10:30 p.m., the trauma nurse noted that “Lab” had come to the defendant‟s “bedside for
legal draw!”

       After considering the proof offered at the suppression hearing and the affidavit and
medical records the defendant submitted afterwards, the trial court, on May 14, 2013,
denied the defendant‟s motion to suppress, finding that the defendant had provided
actual, verbal consent to the blood draw. The trial court accredited Deputy Strzelecki‟s
testimony that, when he observed the defendant lying on the gurney in the hospital
emergency room, she appeared to be alert and conscious, smelled of alcohol, told Deputy
Strzelecki she had been drinking and driving, failed the HGN test, and, when asked if she
would submit to a blood test, responded, “Do whatever you have to do.” The trial court
concluded that “[t]he circumstances surrounding this question and response indicate that
it was a knowing and voluntary consent.” The trial court explained that “[t]he defendant
continued to acquiesce in the act of taking two vials of her blood after the request,” and
that there was “no indication” she “ever expressed any disagreement with the officer‟s
interpretation of the statement as consent to draw blood.” The trial court gave “little

       10
           LifeStar represents UT Medical Center and provides critical care treatment and aero medical
transport via a fleet of helicopters.


                                                 -6-
evidentiary value” to the defendant‟s affidavit because she “did not testify at the hearing
where she would [have been] subject to cross-examination,” and the trial court referenced
notations in the defendant‟s medical records indicating that she had been alert and able to
communicate with medical personnel. The trial court acknowledged that the defendant
had been medicated but emphasized that, by the time of the blood draw, she was
described in the medical records as alert and moving her arms and legs. The trial court
ruled that the defendant had orally consented to the blood draw, that Deputy Strzelecki
had not relied on the implied consent statute to obtain the blood sample, and that it was
“not relying on exigent circumstances in the present case.”

       In response to the trial court‟s denial of her motion, the defendant filed a second
motion to suppress on July 29, 2013, “due to additional medical evidence” and requested
another hearing. At the August 30, 2013 hearing on this second motion to suppress, the
parties apparently agreed to confirm, rather than repeat, all evidence presented at the
April hearing. The State introduced without objection the defendant‟s medical records
from UT Medical Center, covering the period October 29, 2011, to November 5, 2011.
Dr. John Robertson, Jr., a board-certified psychiatrist who had practiced in Knoxville
since 1991, testified on the defendant‟s behalf about her capacity “to have given
voluntary, knowing, and intelligent consent to a blood draw.”

        Prior to testifying, Dr. Robertson reviewed the medical records relating to the
defendant‟s treatment after the accident. Dr. Robertson described the defendant‟s injuries
as severe, explaining that she had sustained a laceration to her forehead, a contusion to
her right eye, dislocated fractures of her right arm, upper right leg tissue swelling,
bruises, and other injuries. Dr. Robertson emphasized the defendant‟s hearing
impairment and pointed to the paramedic records indicating that her right pupil was
“blown” and “non[-]reactive.” Dr. Robertson observed that the defendant had received
morphine and Versed following the accident, and he described the properties of the latter
medication, explaining that it produces a calming, disinhibiting effect, and causes a
patient to become compliant and “gentle and quiet.” According to Dr. Robertson, Versed
affects judgment and reasoning such that, “[Y]ou could ask [someone who received it] to
do anything, and [that person] would do it.” He noted that the defendant became
combative and received additional doses of these medications intravenously which, Dr.
Robertson opined, would have made their effect almost immediate and potent. He
emphasized that by the time her blood was drawn around 10:30 p.m., the defendant had
been given six milligrams of morphine and eight milligrams of Versed. Dr. Robertson
testified that, given her injuries and the medications she received, the defendant would
not have been capable of giving voluntary, knowing, and intelligent consent for the blood
draw. He explained:

      [F]irst you‟ve got the head injury even before she has any medication, and
      then to the extent that she is no longer dazed and confused by such . . .
      traumatic physical injuries and loss of consciousness related to the head

                                            -7-
       injury[, and] [t]hen she‟s got the psychological trauma of looking around
       and seeing people, bodies, dead and all the ambulance and the Life[]Star
       coming in picking her up. So you got all of this psychological trauma
       compounded on top of that, and then on the way, you‟ve got these
       medications within minutes of getting—as soon as they can get an IV in,
       they‟re giving her something, and so they get the IV in, they give her some
       medicine to calm her down, to control the pain, and then she hits the ER,
       and then she‟s not calm enough. So—she‟s combative, and so they‟ve got
       to give her more medication to calm her down, and each of these times
       they‟re not giving it for the heck of it, but she‟s getting—levels of agitation
       starting to go back up. The medicine‟s not wearing off. It‟s just that she
       requires quite a bit of medication here, and this is—this is enough to put
       someone down.

        On cross-examination, Dr. Robertson acknowledged that his testimony was based
on his general medical knowledge of the effects of the medications the defendant
received, although he had “Googled” and looked up a few things on the Internet. He
agreed that he had no way of knowing for sure how the medications had affected the
defendant because he was not present to examine her on the evening of the accident. He
also agreed that only the paramedics had recorded the defendant‟s right pupil as blown,
while LifeStar records, as well as those of the admitting physician and trauma nurse at
UT Medical Center, described the defendant‟s pupils as follows: (1) “Pupils equal, round
and reactive to light”; (2) “The pupils are a size four, which are fairly small, and reactive
bilaterally”; and (3) “Both eyes are reactive to light.” Dr. Robertson also agreed that,
prior to her arrival at the hospital, the defendant had been described as “Alert,” and
capable of reading lips, despite her hearing impairment. At counsel‟s request, Dr.
Robertson read into the record the following nursing assessement entered at 11:30 p.m.
on October 29, 2011, about an hour after the blood draw.

       Patient has a hearing aid, but refuses to put it in. Patient was cussing at the
       nursing staff. Administered morphine after orders were in. Will monitor.
       Patient arrived on—up on the floor with symptoms of intoxication. Patient
       screaming to get up and use the restroom and states she is in a lot of pain.
       Interpreter with patient, but patient answering all of my questions.
       Interpreter states that he was called in, but clearly doesn‟t need.

Dr. Robertson nevertheless reiterated his opinion that the defendant lacked the capacity to
give informed, intelligent, knowing, and voluntary consent to the blood draw as a result
of the psychological and physical trauma she suffered in the accident and the “heavy
doses” of medications she received before and after arriving at the hospital.

       The State did not offer rebuttal proof after Dr. Robertson testified, but the trial
court sua sponte recalled Deputy Strzelecki to the witness stand and asked him to

                                             -8-
describe in more detail the conversation in which the defendant admitted she was driving
the vehicle and said that everyone in the vehicle was drinking. Deputy Strzelecki
responded, “She was on a gurney on her back in the ER. She was calm and alert, and
when I approached her, I was standing over her. So she was on her back, and I was
looking down.” When asked if he had known the defendant was hearing impaired,
Deputy Strzelecki replied, “At that time I did not.” When asked whether the defendant
was responding “verbally or in writing or what,” Deputy Strzelecki stated, “Verbally.”
When asked, “Could you understand what she was saying?” Deputy Strzelecki answered,
“Yes. And the conversation was very brief, and I could smell the alcohol on her, and at
some point I asked if she would consent to a blood draw and . . . [h]er response was, „Do
what you have to do.‟” When asked about the nature of their conversation before this
exchange occurred, Deputy Strzelecki replied:

      I don‟t recall any other specific questions. It was a very brief conversation.
      I was trying to determine at that point who, in fact, was the driver. I was
      confident that was [the defendant], but there was also another surviving
      passenger in the car, and in that—all that chaos we hadn‟t determined 100
      percent who was driving. So I had talked to the—to the passenger, and he
      had confirmed that she was the driver. She was still back in the ER, and
      she had acknowledged that she was driving. I don‟t recall if she nodded or
      had said yes, but she had confirmed that she was driving, and at that point I
      asked if she was willing to consent to a blood draw.

In response to additional questions, Deputy Strzelecki stated that he had told the
defendant who he was when he first approached her, “[a]nd pretty much just was visually
connecting eye contact between us, and the only actual sentence was the, „Do whatever
you have to do.‟” Deputy Strzelecki stated that the defendant‟s eyes were open and her
pupils equal and that her eyes were “tracking normally” when he administered the HGN
test as he spoke with her. He reiterated that she had exhibited the six clues of
intoxication on that test.

       On September 3, 2013, the State submitted an audiorecording of a telephone
conversation between the defendant and her father, which had been made when the
defendant called her father from the jail on a regular phone, rather than a phone for the
hearing impaired. The State submitted the recording to illustrate that the defendant‟s
hearing impairment would not have impeded her ability to understand Deputy
Strzelecki‟s request for her to consent to the blood draw.

      One day later, September 4, 2013, the trial court entered an order granting the
defendant‟s motion to suppress. The trial court found that the defendant had not actually
consented to the blood draw and that Deputy Strzlecki lacked “reasonable grounds” to




                                           -9-
believe the defendant was driving while intoxicated, which was required under the
implied consent statute to justify the warrantless blood draw.11 The trial court adopted
and incorporated the findings of fact it made when initally denying the motion to
suppress, but with “noted exceptions” and additional findings of fact. With respect to
actual consent, the trial court stated that the testimony at the second hearing regarding

        the interaction between [Deputy] Strzelecki and the defendant paint[ed] a
        different picture than the one initially presented to the court at the first
        hearing. The court previously believed that the defendant had a verbal
        interchange with the officer where she verbally answered multiple
        questions. The added responses from the defendant concerning the
        consumption of alcohol and who was driving gave the phrase, “Do
        whatever you have to do” more credence as an intelligent and knowing
        response to the request for a blood test. When asked about what was
        specifically said by the defendant, the [deputy] acknowledged that the
        defendant only spoke one sentence during the entire brief conversation.
        The mere fact that the defendant non-verbally acknowledged that she was
        the driver gives the court much less confidence that she understood what
        was being asked of her when a blood sample was requested.

               The officer did not explain to the defendant that she could refuse to
        consent to the blood draw. Nor did he advise her that refusal to submit
        could result in a suspension of her driver‟s license. Although not required
        by the law in order for the consent to be valid, such advice would have
        gone a long way in ensuring that the consent was given from a free mind
        and rational intellect in this case. When she responded, “Do whatever you
        11
            Tennessee Code Annotated section 55-10-406(a)(1) (Supp. 2011) provides that no test for
determining the alcoholic or drug content of a person‟s blood “may be administered pursuant to this
section, unless conducted at the direction of a law enforcement officer having reasonable grounds to
believe the person was driving while under the influence of alcohol, a drug, any other intoxicant, or any
combination of alcohol, drugs, or other intoxicants as prohibited by [section] 55-10-401, or was violating
the provisions of [section] 39-13-106, [section] 39-13-213(a)(2)[,] or [section] 39-13-218.” (Emphasis
added). The term “reasonable grounds” is not statutorily defined, but Tennessee courts have equated it
with “probable cause” and have used the terms interchangeably. See, e.g., State v. Bowery, 189 S.W.3d
240, 248 (Tenn. Crim. App. 2004) (equating “probable cause” with “reasonable grounds” regarding
section 55-10-406); State v. Humphreys, 70 S.W.3d 752, 761 (Tenn. Crim. App. 2001) (same); cf. State
v. Dotson, 450 S.W.3d 1, 50 n.22 (Tenn. 2014) (observing that the statutory term “reasonable cause” is
synonymous with “probable cause”); State v. Bishop, 431 S.W.3d 22, 36 n.6 (Tenn. 2014) (stating that
“reasonable cause” and “probable cause” are synonymous). For ease of reference and simplicity, this
opinion uses “probable cause” rather than reasonable grounds when discussing Tennessee Code
Annotated section 55-10-406(a)(1) (Supp. 2011). We note that a 2016 amendment to section 55-10-
406(a) replaced “reasonable grounds” with “probable cause.” See 2016 Tennessee Laws Pub. ch. 876 § 6.




                                                  -10-
        have to do,” the officer did not provide further clarification as to what he
        wanted to do or why. To be clear, the court does not find that [Deputy]
        Strezelecki has been deceptive in any way in his testimony. The court finds
        this officer to be quite credible. However, the more specific questions asked
        by the court during the second hearing, along with the additional proof
        from Dr. Robertson, present a more complete understanding of his
        interaction with the defendant and her ability to comprehend this
        interaction.

                Here, we have a defendant in a hospital after a severe car accident.
        She has been given multiple doses of medications designed to calm her
        down and make her more compliant with demands and requests. She has
        some degree of hearing impairment that interferes with her ability to
        communicate. She has a brief interaction with a police officer who asks her
        to follow his pen with her eyes during the HGN test. He then asks her if
        she was the driver. She gives a non-verbal cue indicating in the
        affirmative. The officer asks her for a sample of her blood to which she
        responds, “Do whatever you have to do.” Taking all of these factors into
        account the court now finds that the State has failed to prove by [a]
        preponderance of the evidence that this statement was a specific and
        intelligently given consent to have law enforcement take a sample of her
        blood for testing to determine possible impairment. It is just as likely that
        the defendant was complying with any request made of her due to the
        medication. Her one sentence response of acquiescence is insufficient to
        prove she was specifically consenting to a search of her blood.

(Citations omitted.)

       With respect to its conclusion that Deputy Strzelecki lacked probable cause to
believe the defendant was driving under the influence, the trial court pointed out that field
sobriety tests were not administered and no testimony was offered to indicate the
defendant‟s eyes were bloodshot or her speech slurred. The trial court also pointed to
Deputy Strzelecki‟s testimony that the blood draw “would have been mandatory,”
because of the confirmed fatalities.12 Accordingly, the trial court granted the defendant‟s
second motion to suppress.


        12
           As additional support for its conclusion that probable cause was lacking, the trial court referred
to the defendant as not being arrested “until April of 2012, a year and half” after the accident occurred.
This reference is inaccurate. The accident occurred in October 2011, about six months before the
defendant‟s arrest. Additionally, the date of the defendant‟s arrest has no bearing on whether, on the
night of the accident, Deputy Strzelecki had probable cause to believe the defendant was driving under
the influence of an intoxicant when the accident occurred.


                                                    -11-
       The State sought and obtained permission from the trial court and the Court of
Criminal Appeals for an interlocutory appeal pursuant to Tennessee Rule of Appellate
Procedure 9. In the intermediate appellate court, the State argued that “(1) exigent
circumstances supported the blood draw; (2) [the] [d]efendant gave actual consent to the
blood draw; and (3) the blood draw was authorized under the implied consent statute.”
State v. Reynolds, No. E2013-02309-CCA-R9-CD, 2014 WL 5840567, at *8 (Tenn.
Crim. App. Nov. 12, 2014). The Court of Criminal Appeals affirmed the trial court‟s
finding that the defendant had not given actual consent for the blood draw. Id. at *10.
But the Court of Criminal Appeals concluded that Deputy Strzelecki had probable cause
to believe that the defendant was driving under the influence of alcohol, which triggered
the implied consent law and provided a basis for the warrantless blood draw. Id. at *12-
13. The Court of Criminal Appeals enumerated the following circumstances as
establishing probable cause: (1) the defendant was driving the automobile involved in a
single-vehicle accident resulting in two fatalities; (2) Deputy Strzelecki noticed an odor
of alcohol about the defendant‟s person; (3) the defendant admitted, either verbally or
nonverbally, that she, and everyone in the vehicle, were drinking alcohol; and (4) the
defendant‟s performance on the HGN test indicated that she was intoxicated. Id. at *12.
The intermediate appellate court stated that even if the HGN test results were
disregarded, “the other indicia of intoxication” were sufficient to establish probable
cause. Id. The Court of Criminal Appeals rejected the defendant‟s argument that the
implied consent statute is unconstitutional under the United States Supreme Court‟s
decision in Missouri v. McNeely, 569 U.S. __, 133 S. Ct. 1552 (2013). Reynolds, 2014
WL 5840567, at *13.13 The Court of Criminal Appeals explained the implied consent
law‟s application in this case as follows:

        [The defendant] acquiesced to the terms of the implied consent law,
        specifically under subsection (f)(1), by obtaining a driver‟s license and
        driving on the streets and highways of Tennessee. At no time after the
        accident did she withdraw her consent or refuse to submit to the subsequent
        blood draw. We emphasize that the application of the Tennessee implied
        consent statute has not been held to be invalid or unconstitutional in this
        context—where an individual suspected of DUI, based upon probable
        cause, did not refuse to submit to a chemical test. Therefore, because we
        determine the officer had probable cause “to believe that [the defendant,]

        13
           After stating that this issue had not been raised in the trial court and could be deemed waived,
the Court of Criminal Appeals nevertheless decided to address “this . . . question of law that seems to be
unsettled.” Reynolds, 2014 WL 5840567, at *13. The State has not argued waiver in this Court. We also
note that, in her “Memorandum in Support of Argument of Defendant in Regards to Various Pending
Motions,” filed in the trial court on May 1, 2013, the defendant challenged the implied consent statute as
inconsistent with McNeely on the basis that it authorizes warrantless blood draws that do not fall into any
exception to the state and federal constitutional warrant requirements. Thus, applying waiver would not
be appropriate.


                                                   -12-
       the driver of a motor vehicle involved in an accident resulting in the injury
       or death of another . . . committed [DUI]” and because [the defendant]
       never refused to submit to the blood draw, the results of the blood test are
       admissible. T[enn]. C[ode] A[nn]. § 55-10-406(f)(1) (Supp. 2011).

Id. at *15 (footnote omitted).

       Alternatively, the intermediate appellate court opined that, were the implied
consent law held unconstitutional, the good-faith exception to the exclusionary rule
should be adopted and applied to prevent suppression of the evidence in this case. Id. at
*16. The Court of Criminal Appeals recognized that Tennessee has not formally adopted
the good-faith exception. Id. Nevertheless, the intermediate appellate court opined that
the facts of this case would fit squarely within the good-faith exceptions articulated in
Davis v. United States, 564 U.S. 229 (2011), and Illinois v. Krull, 430 U.S. 340 (1987),
were this Court to adopt these exceptions. Reynolds, 2014 WL 5840567, at *16.

       We granted the defendant‟s application for permission to appeal and, in the order
doing so, stated our particular interest in briefing and argument on the following issues:

              1. Whether the Court should adopt the good-faith exception to the
       exclusionary rule, see United States v. Leon, 468 U.S. 897 (1984); and

              2. [I]f so, whether the good-faith exception would preclude
       application of the exclusionary rule in this case.

State v. Reynolds, No. E2013-02309-SC-R11-CD (Tenn. Mar. 16, 2015) (order granting
the application and specifying particular issues of interest to the Court for briefing and
argument).

                                 II. Standard of Review

       The standards governing an appellate court‟s review of a trial court‟s decision on a
motion to suppress are well established. We uphold the trial court‟s findings of fact
unless the evidence preponderates against them. State v. Bell, 429 S.W.3d 524, 528
(Tenn. 2014) (citing State v. Climer, 400 S.W.3d 537, 556 (Tenn. 2013); State v. Day,
263 S.W.3d 891, 900 (Tenn. 2008)). “Questions of credibility of the witnesses, the
weight and value of the evidence, and resolution of conflicts in the evidence are matters
entrusted to the trial judge as the trier of fact.” State v. Odom, 928 S.W.2d 18, 23 (Tenn.
1996). The party prevailing in the trial court “is entitled to the strongest legitimate view
of the evidence adduced at the suppression hearing as well as all reasonable and
legitimate inferences that may be drawn from [the] evidence.” Bell, 429 S.W.3d at 529
(citing State v. Echols, 382 S.W.3d 266, 277 (Tenn. 2012); Day, 263 S.W.3d at 900;
Odom, 928 S.W.2d at 23). The lower court‟s application of law to facts is reviewed de

                                            -13-
novo, with no presumption of correctness. State v. Walton, 41 S.W.3d 75, 81 (Tenn.
2001) (citing State v. Crutcher, 989 S.W.2d 295, 299 (Tenn. 1999); State v. Yeargan, 958
S.W.2d 626, 629 (Tenn. 1997)). Determining the existence of probable cause “is a mixed
question of law and fact that we review de novo.” Bell, 429 S.W.3d at 529 (citing
Ornelas v. United States, 517 U.S. 690, 696-98 (1996)).

                                        III. Analysis

                                    A. Probable Cause

                                  1. Arguments on Appeal

       Both the trial court and the Court of Criminal Appeals concluded that the record
does not support a finding that the defendant actually consented to the blood draw. The
State has not challenged that conclusion on appeal, so we will not address that issue.
Instead, the State argues that the implied consent law, specifically Tennessee Code
Annotated sections 55-10-406(a)(1) and (f)(1) (Supp. 2011),14 justifies the warrantless
blood draw. The defendant argues that the implied consent law is inapplicable and
cannot justify the warrantless blood draw because Deputy Strzelecki lacked probable
cause to believe that the defendant was driving under the influence of an intoxicant at the
time of the accident.

                                2. History of Implied Consent Laws

        “The problem of drunk driving arose almost as soon as motor vehicles came into
use.” Birchfield v. North Dakota, __ U.S. __, 136 S. Ct. 2160, 2167 (June 23, 2016)
(citing James B. Jacobs, Drunk Driving: An American Dilemma 57 (1989)). The first
drunk driving laws were enacted in 1906. Id. Thirty-three years later, Indiana enacted
the first drunk driving law that defined presumptive intoxication based on blood-alcohol
content (“BAC”); other states soon followed, and eventually all states had enacted laws
of this type. Id. Enforcing these laws requires measuring BAC, and the two most
commonly used means of doing so are blood tests and breath tests. Id. Although it is
possible to forcibly immobilize a driver so that a blood sample can be drawn for testing,
many states have prohibited this practice “to avoid violent confrontations.” Id. (quoting
South Dakota v. Neville, 459 U.S. 553, 559 (1983)). Breath tests clearly require a
driver‟s cooperation. Id. at 2168. Because a driver‟s cooperation generally is needed
when these tests are administered, “the enactment of laws defining intoxication based on
BAC made it necessary for [s]tates to find a way of securing such cooperation. So-called
„implied consent‟ laws were enacted to achieve this result.” Id. at 2168-69 (footnote

       14
          This provision is now codified at Tennessee Code Annotated section 55-10-406(d)(5)(A)
(Supp. 2015).


                                             -14-
omitted). Implied consent laws generally provide that a motorist will be deemed to have
consented to BAC testing as a condition of the privilege of driving on state roads and that
the driving privilege will be rescinded if a suspected drunk driver refuses to cooperate
with BAC testing. Id. at 2169. New York enacted the first implied consent laws in 1953.
Id. By 1962, the Uniform Vehicle Code included an implied consent provision. Id.
“Today, „all 50 States have adopted implied consent laws that require motorists, as a
condition of operating a motor vehicle within the State, to consent to BAC testing if they
are arrested or otherwise detained on suspicion of a drunk-driving offense.‟” Id. (quoting
McNeely, 569 U.S. at ____, 133 S. Ct. at 1566 (plurality opinion)). Driver‟s license
suspension or revocation remains the standard legal consequence of refusing to cooperate
with BAC testing. Id. Additionally, a motorist‟s refusal to submit to BAC testing is
admissible in any subsequent legal proceeding arising from the motorist‟s drunk driving.
Id.

                             3. Tennessee’s Implied Consent Laws

      Tennessee first adopted an implied consent law in 1969. See Act of May 9, 1969,
ch. 292, §§ 2, 3, 5, 1969 Tenn. Pub. Acts 832, 833-35. At the time of the defendant‟s
accident in October 2011, Tennessee‟s implied consent law provided in relevant part as
follows:

      (a)(1) Any person who drives a motor vehicle in this [S]tate is deemed to
      have given consent to a test or tests for the purpose of determining the
      alcoholic content of that person‟s blood, a test or tests for the purpose of
      determining the drug content of the person‟s blood, or both tests. However,
      no such test or tests may be administered pursuant to this section, unless
      conducted at the direction of a law enforcement officer having [probable
      cause] to believe the person was driving while under the influence of
      alcohol, a drug, any other intoxicant[,] or any combination of alcohol,
      drugs, or other intoxicants as prohibited by [section] 55-10-401, or was
      violating the provisions of [section] 39-13-106, [section] 39-13-213(a)(2)[,]
      or [section] 39-13-218.

      ....

       (f)(1) If a law enforcement officer has probable cause to believe that the
      driver of a motor vehicle involved in an accident resulting in the injury or
      death of another has committed a violation of [section] 55-10-401 [(driving
      under the influence of an intoxicant)], [section] 39-13-213(a)(2) [(vehicular
      homicide),] or [section] 39-13-218 [(aggravated vehicular homicide)], the
      officer shall cause the driver to be tested for the purpose of determining the
      alcohol or drug content of the driver‟s blood. The test shall be performed
      in accordance with the procedure set forth in this section and shall be

                                           -15-
      performed regardless of whether the driver does or does not consent to the
      test.

      ....

      (4) The results of a test performed in accordance with subdivision (f)(1)
      may be offered as evidence by either the [S]tate or the driver of the vehicle
      in any court or administrative hearing relating to the accident or offense
      subject to the Tennessee Rules of Evidence.

Tenn. Code Ann. § 55-10-406(a)(1), (f)(1), (f)(4) (Supp. 2011). The defendant is correct
that, if Deputy Strzelecki lacked probable cause to believe she was driving under the
influence, the implied consent statute does not provide authority for the blood draw. To
resolve the first issue in this appeal, we therefore focus on probable cause.

                  4. Legal Standards for Determining Probable Cause

       Probable cause has often been the topic of discussion in judicial decisions
throughout this country. Bell, 429 S.W.3d at 530. “Articulating precisely what . . .
„probable cause‟ mean[s] is not possible.” Ornelas, 517 U.S. at 695. Probable cause is
“more than a mere suspicion,” State v. Lawrence, 154 S.W.3d 71, 76 (Tenn. 2005), but
less than absolute certainty, see State v. Melson, 638 S.W.2d 342, 350 (Tenn. 1982).
“[T]he strength of the evidence necessary to establish probable cause to arrest is
significantly less than the strength of evidence necessary to find a defendant guilty
beyond a reasonable doubt.” State v. Bishop, 431 S.W.3d 22, 41 (Tenn. 2014); see also
Adams v. Williams, 407 U.S. 143, 148-49 (1972) (“Probable cause does not require the
same type of specific evidence of each element of the offense as would be needed to
support a conviction.”). “„[I]t is irrelevant to the probable cause analysis what crime a
suspect is eventually charged with or whether a person is later acquitted of the crime for
which she or he was arrested.‟” State v. Davis, 484 S.W.3d 138, 144 (Tenn. 2016)
(quoting Wright v. City of Philadelphia, 409 F.3d 595, 602 (3d Cir. 2005)).

      “[T]he probable[-]cause standard is . . . practical, nontechnical,” State v. Jacumin,
778 S.W.2d 430, 432 (Tenn. 1989) (citations and internal quotation marks omitted), and
focuses upon “the factual and practical considerations of everyday life on which
reasonable and prudent men, not legal technicians, act,” Draper v. United States, 358 U.S.
307, 313 (1959) (quoting Brinegar v. United States, 338 U.S. 160, 175 (1949)); see also
Echols, 382 S.W.3d at 278; Melson, 638 S.W.2d at 351.

             The process [for assessing probable cause] does not deal with hard
      certainties, but with probabilities. Long before the law of probabilities was
      articulated as such, practical people formulated certain common-sense
      conclusions about human behavior; jurors as factfinders are permitted to do

                                           -16-
      the same—and so are law enforcement officers. Finally, the evidence thus
      collected must be seen and weighed not in terms of library analysis by
      scholars, but as understood by those versed in the field of law enforcement.

Texas v. Brown, 460 U.S. 730, 742 (1983) (plurality opinion) (emphases added) (quoting
United States v. Cortez, 449 U.S. 411, 418 (1981)).

       As a result, “[d]eterminations of probable cause are extremely fact-dependent.”
Bell, 429 S.W.3d at 534-35 (citing Ker v. California, 374 U.S. 23, 33 (1963); State v.
Garcia, 123 S.W.3d 335, 344 (Tenn. 2003)). As this Court long ago recognized, it is not
possible to define probable cause “in terms to fit all cases arising. Each case must stand
on its own facts.” Dittberner v. State, 291 S.W. 839, 840 (Tenn. 1927). Defining the
concept too narrowly “would open the way for the escape of desperate criminals and the
defeat of justice,” while construing it too broadly “would lead to the harassment of the
innocent.” Id. Nevertheless, officers are not “required to wait . . . for evidence which
would convict.” Id. Probable cause exists when “the facts and circumstances within the
knowledge of the officers, and of which they had reasonably trustworthy information, are
sufficient to warrant a prudent person in believing that the defendant had committed or
was committing an offense.” Echols, 382 S.W.3d at 277-78 (alterations, citations, and
internal quotation marks omitted).

       “It must always be remembered that probable cause is evaluated „from the
perspective of a reasonable officer on the scene, rather than with the 20/20 vision of
hindsight.‟” Frazier v. Williams, 620 F. Supp. 2d 103, 108 (D.D.C. 2009) (quoting
Wolfe v. Perry, 412 F.3d 707, 717 (6th Cir. 2005)). Because the assessment of probable
cause is reviewed from a purely objective perspective, the officer‟s subjective state of
mind is irrelevant. Brigham City, Utah v. Stuart, 547 U.S. 398, 404 (2006); see also Bell,
429 S.W.3d at 530 (“[I]t matters not whether the arresting officers themselves believed
that probable cause existed.”); State v. Huddleston, 924 S.W.2d 666, 676 (Tenn. 1996)
(recognizing that an officer‟s subjective belief that he lacked probable cause to obtain a
warrant is irrelevant to the court‟s determination of whether probable cause actually
existed). A reviewing court may consider all relevant facts and circumstances
demonstrated by the proof, including those not relied upon by the officer. See State v.
Smith, 484 S.W.3d 393, 402 (Tenn. 2016) (applying these principles to a reviewing
court‟s assessment of the existence of reasonable suspicion).

                   5. Application of Probable Cause Legal Standards

       Applying these legal standards, we conclude that, at the time Deputy Strzelecki
directed medical staff to obtain a sample of the defendant‟s blood, probable cause existed
to believe that the defendant was driving under the influence of an intoxicant at the time
of the accident. Deputy Strzelecki was initially dispatched to UT Medical Center to
speak with the survivors of a single car accident that had likely resulted in fatalities.

                                           -17-
While en route to the hospital, he learned from other officers that the accident had indeed
resulted in two fatalities. He also learned the identities of the surviors and that the
defendant was likely the driver. Thus, by the time Deputy Strzelecki arrived at the
hospital, he knew the importance of identifying the driver and determining the cause of
the accident. Deputy Strzelecki spoke first with Mr. Page, who confirmed that he had
been a passenger in the vehicle and the defendant had been driving the vehicle at the time
of the accident. Deputy Strzelecki then located and spoke with the defendant. He
identified himself and maintained eye contact with the defendant throughout their
conversation. Although the defendant had sustained injuries in the accident and was
lying on a gurney in the hospital emergency room when Deputy Strzelecki spoke with
her, he testified that the defendant‟s eyes were open and her pupils were equal and
tracking normally.

       Deputy Strzelecki‟s testimony was corroborated by notations of medical
professionals in the LifeStar and UT Medical Center records that were introduced as
evidence in the suppression hearings. Deputy Strzelecki, who was well-versed in the
field of law enforcement and particularly DUI enforcement, administered the HGN test
and concluded that the defendant exhibited all six clues of intoxication. Additionally,
during the hearing on the defendant‟s first motion to suppress, Deputy Strzelecki testified
that the defendant admitted she had been drinking and driving. At the hearing on the
second motion, Deputy Strzelecki again testified that the defendant admitted she was
driving the vehicle, but he neither repeated nor retracted his earlier testimony that she had
also admitted to drinking.

       Rather, in response to specific questions from the trial court, Deputy Strzelecki
acknowledged that his conversation with the defendant had been very brief and that the
defendant had spoken only one complete sentence, consisting of “Do whatever you have
to do,” when he broached the subject of obtaining a blood sample. Deputy Strzelecki‟s
testimony that the defendant spoke only one complete sentence during their conversation
does not conflict with the testimony he gave at the first hearing regarding the defendant
admitting to drinking and driving. As the trial court recognized, the defendant may have
used nonverbal responses, or she may have used incomplete sentences or single-word
answers to communicate with Deputy Strzelecki.

       Thus, while Deputy Strzelecki‟s testimony at the second hearing differed from his
testimony at the first hearing, his testimony at the two hearings was not inconsistent. At
both suppression hearings Deputy Strzelecki testified that he smelled an odor of alcohol
on and about the defendant when he spoke with her at the hospital. The trial court, which
observed him testify, specifically found Deputy Strezelecki “to be quite credible” and not
“deceptive in any way in his testimony.”

      Moreover, any adverse affect the medications had on the defendant‟s performance
on the HGN test is not relevant to the probable cause assessment because Deputy

                                            -18-
Strzelecki was unaware the defendant had received those medications when he
administered the test. As already noted, when determining whether probable cause
exists, courts only consider “the facts and circumstances within the knowledge of the
officers, and of which they had reasonably trustworthy information” at the time the
challenged search or seizure occurred and do not apply 20/20 hindsight when gauging the
existence of probable cause. Echols, 382 S.W.3d at 277-78 (emphasis added) (citations
and internal quotation marks omitted). Also not relevant to the probable cause
determination are Deputy Strzelecki‟s subjective beliefs that the defendant had actually
consented to the blood draw and that he had only reasonable suspicion of DUI. Again,
the determination of probable cause involves an objective assessment of the facts and
circumstances within the knowledge of the officers. Having applied the relevant legal
standards, we conclude that the totality of the facts and circumstances—including the
defendant‟s admission to drinking and driving, the odor of alcohol on and about her
person, and her poor performance on the HGN test—were sufficient to warrant a prudent
officer in believing that the defendant was driving under the influence of an intoxicant
when the accident occurred. Accordingly we reject the defendant‟s argument that
probable cause was lacking. Thus, the probable cause necessary to trigger application of
the implied consent law existed here.

B. Statutory Implied Consent and the Consent Exception to the Warrant Requirement

       We next consider the State‟s argument that the implied consent law satifies the
consent exception to the warrant requirement and justifies the warrantless blood draw.
The defendant asserts that it does not and argues that the practice of obtaining blood
samples without a warrant was not based on the implied consent law but upon the widely
held erroneous belief that the natural dissipation of alcohol in the bloodstream qualified
as an exigency, sufficient to justify a warrantless blood draw pursuant to the exigent
circumstances exception in every drunk driving case. See Schmerber v. California, 384
U.S. 757 (1966). The State responds that, despite any misunderstanding of Schmerber,
Tennessee‟s implied consent law satisfies the consent exception to the warrant
requirement and justifies warrantless blood draws, like the one at issue in this appeal, so
long as a motorist does not withdraw or revoke the statutorily implied consent. We begin
our discussion with the applicable constitutional provisions.

      The Fourth Amendment to the United States Constitution guarantees “[t]he right
of the people to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures,” and provides that “no [w]arrants shall issue, but
upon probable cause.” U.S. Const. amend. IV.15 Likewise, article I, section 7 of the

       15
          The Fourth Amendment applies to the States through the Fourteenth Amendment. Mapp v.
Ohio, 367 U.S. 643, 655 (1961).




                                             -19-
Tennessee Constitution guarantees that “the people shall be secure in their persons,
houses, papers and possessions, from unreasonable searches and seizures,” and that
“general warrants” lacking particularity and evidentiary support “ought not to be
granted.” Tenn. Const. art. I, § 7. “[A]rticle I, section 7 is identical in intent and purpose
with the Fourth Amendment.” State v. Downey, 945 S.W.2d 102, 106 (Tenn. 1997)
(quoting Sneed v. State, 423 S.W.2d 857, 860 (Tenn. 1968)).16 Both constitutional
provisions prohibit only unreasonable searches and seizures and are not implicated
unless a search or seizure has actually occurred. State v. McCormick, 494 S.W.3d 673,
678-79 (Tenn. 2016). Because “the taking of a blood sample . . . is a search,” these
constitutional protections are implicated in this case. Birchfield, 136 S. Ct. 2173 (citing
Skinner v. Ry. Labor Execs. Assn., 489 U.S. 602, 616-17 (1989); Schmerber, 384 U.S. at
767-68); see also McNeely, 133 S. Ct. at 1558 (recognizing that a blood draw is a Fourth
Amendment search); State v. Scarborough, 201 S.W.3d 607, 616 (Tenn. 2006)
(recognizing that collection of a DNA sample is a search).

       Although the text of the Fourth Amendment and article 1, section 7 does not
specify when a warrant must be obtained, the general rule is that a warrant ordinarily
should be obtained because warrants are the safeguard against unreasonable searches.
Kentucky v. King, 563 U.S. 452, 459 (2011) (stating that under the Fourth Amendment
“a warrant must generally be secured”); State v. Meeks, 262 S.W.3d 710, 722 (Tenn.
2008) (“[A]s a general matter, law enforcement officials cannot conduct a search [or
effect a seizure] without having first obtained a valid warrant.” (internal citations
omitted)).17 However, the warrant requirement “is subject to a number of exceptions.”
Birchfield, 136 S. Ct. at 2173; see also Meeks, 262 S.W.3d at 722 (listing some of the
“commonly recognized exceptions to the requirement of a warrant”). These exceptions
derive from the premise that “[t]he ultimate touchstone of the Fourth Amendment is
        16
           This Court remains “free to interpret the provisions of [the Tennessee] constitution to afford
greater protection than the federal constitution.” State v. Cox, 171 S.W.3d 174, 183 (Tenn. 2005).
Nevertheless, article I, section 7 has generally been interpreted consistently with the Fourth Amendment,
except where federal decisions provide less protection than that afforded by existing Tennessee decisions
representing a “settled development of state constitutional law.” State v. Lakin, 588 S.W.2d 544, 549 n.2
(Tenn. 1979); see generally State v. Richards, 286 S.W.3d 873, 877-78 (Tenn. 2009) (enumerating
Tennessee decisions interpreting article I, section 7 differently than the Fourth Amendment). With
respect to the issues presented in this appeal, we conclude that the Fourth Amendment and article I,
section 7 are co-extensive. See State v. McCormick, 494 S.W.3d 673, 683-84 (Tenn. 2016) (holding that,
for purposes of traffic stops, article I, section 7 and the Fourth Amendment are co-extensive).
        17
            The warrant requirement serves the “essential purpose” of assuring citizens “that such
intrusions are not the random or arbitrary acts of government agents[,]. . . . that the intrusion is authorized
by law, and that it is narrowly limited in its objectives and scope.” Skinner, 489 U.S. at 621-22 (citations
omitted). The warrant requirement “also provides the detached scrutiny of a neutral magistrate, and thus
ensures an objective determination whether an intrusion is justified in any given case.” Id. at 622
(citations omitted).




                                                     -20-
„reasonableness.‟” King, 563 U.S. at 459 (quoting Brigham City, 547 U.S. at 403); see
also Meeks, 262 S.W.3d at 722. Thus, although a warrantless search is presumptively
unreasonable, Yeargan, 958 S.W.2d at 629, this presumption may be overcome if the
State demonstrates by a preponderance of the evidence that the warrantless search—here
the warrantless blood draw—was conducted pursuant to an exception to the warrant
requirement, see King, 563 U.S. at 459; Bell, 429 S.W.3d at 529; Meeks, 262 S.W.3d at
722.

        Exigent circumstances is one such exception. Mincey v. Arizona, 437 U.S. 385,
392-93 (1978); Meeks, 262 S.W.3d at 722. The exigent circumstances exception applies
when the “urgent need for immediate action becomes too compelling to impose upon
governmental actors the attendant delay that accompanies obtaining a warrant.” Meeks,
262 S.W.3d at 723 (footnote omitted). When the exigent circumstances exception is the
proffered basis for a warrantless search, a reviewing court must determine “whether the
circumstances g[a]ve rise to an objectively reasonable belief that there was a compelling
need to act and insufficient time to obtain a warrant.” Id. (footnote omitted). In making
this determination, a court considers “the totality of the circumstances known to the
governmental actor” at the time of the warrantless search or seizure. Id. (footnote
omitted). The State may point to any “specific and articulable facts and the reasonable
inferences drawn from them” available at the time of the warrantless search or seizure.
Id. at 724 (footnotes omitted). A reviewing court evaluates the circumstances “from an
objective perspective; the governmental actor‟s subjective intent is irrelevant.” Id.
(footnote omitted).

       In Schmerber, 384 U.S. at 757, decided three years before Tennessee enacted its
first implied consent law, the United States Supreme Court applied the exigent
circumstances exception to uphold a warrantless blood draw in a drunk driving case. The
defendant in Schmerber sustained injuries in an automobile accident and was transported
to a hospital for treatment. Id. at 758. Without procuring a warrant, a police officer
directed a physician to draw the defendant‟s blood, which was then tested to determine
BAC. Id. The defendant was arrested, and the test results were used to convict him of
driving under the influence of alcohol. Id. at 758-59. In concluding that the warrantless
blood draw was constitutionally reasonable, the Supreme Court explained:

      The officer in [Schmerber] . . . might reasonably have believed that he was
      confronted with an emergency, in which the delay necessary to obtain a
      warrant, under the circumstances, threatened the destruction of evidence[.]
      We are told that the percentage of alcohol in the blood begins to diminish
      shortly after drinking stops, as the body functions to eliminate it from the
      system. Particularly in a case such as this, where time had to be taken to
      bring the accused to a hospital and to investigate the scene of the accident,
      there was no time to seek out a magistrate and secure a warrant. Given
      these special facts, we conclude that the attempt to secure evidence of

                                          -21-
       blood-alcohol content in this case was an appropriate incident to
       petitioner‟s arrest.

Id. at 770-71 (citations and internal quotation marks omitted).

        Courts applying Schmerber disagreed about its meaning. Some courts interpreted
it as simply adopting the totality of the circumstances test for purposes of determining
whether the exigent circumstances exception was satisfied. See, e.g., State v. Johnson,
744 N.W.2d 340 (Iowa 2008); State v. Rodriguez, 156 P.3d 771 (Utah 2007). Other
courts interpreted Schmerber as announcing a broad, categorical rule that the natural
dissipation of alcohol from the bloodstream constitutes an exigency justifying a
warrantless blood draw in every drunk driving case. See, e.g., State v. Shriner, 751
N.W.2d 538 (Minn. 2008); State v. Machuca, 227 P.3d 729 (Or. 2010) (en banc); State v.
Bohling, 494 N.W.2d 399 (Wis. 1993). Tennessee courts fell into this latter category and
intepreted Schmerber broadly as establishing a per se rule equating alcohol dissipation to
exigent circumstances justifying a warrantless blood draw, so long as the officer had
probable cause to believe the motorist was driving while intoxicated. See, e.g., State v.
Humphreys, 70 S.W.3d 752, 760-61 (Tenn. Crim. App. 2001) (“Based upon the fact that
evidence of blood alcohol content begins to diminish shortly after drinking stops, a
compulsory breath or blood test, taken with or without the consent of the donor, falls
within the exigent circumstances exception to the warrant requirement.”).

       The disagreement about the scope of Schmerber as it related to the exigent
circumstances exception persisted until three years ago, when the United States Supreme
Court addressed whether the natural metabolization of alcohol in the bloodstream creates
a “per se exigency that justifies an exception to the Fourth Amendment‟s warrant
requirement for nonconsensual blood testing in all drunk-driving cases.” McNeely, 133
S. Ct. at 1556. The Supreme Court rejected a per se rule and held, “consistent with
general Fourth Amendment principles, that exigency in this context must be determined
case by case based on the totality of the circumstances.” Id. McNeely did not provide
“the Court with an adequate analytic framework for a detailed discussion of all the
relevant factors that can be taken into account in determining the reasonableness of acting
without a warrant.” Id. at 1568. Nevertheless, the McNeely Court emphasized that,
“where police officers can reasonably obtain a warrant before a blood sample can be
drawn without significantly undermining the efficacy of the search, the Fourth
Amendment mandates that they do so.” Id. at 1561.

       The majority decision in McNeely dealt only with the exigent circumstances
exception. Id. at 1568; Birchfield, 136 S. Ct. at 2183. However, the plurality opinion in
McNeely described implied consent laws as one of the “broad range of legal tools
[available to states] to enforce their drunk-driving laws and to secure BAC evidence
without undertaking warrantless nonconsensual blood draws.” 133 S. Ct. at 1566
(plurality opinion). The McNeely plurality also noted that implied consent laws “impose

                                            -22-
significant consequences when a motorist withdraws consent; typically the motorist‟s
driver‟s license is immediately suspended or revoked, and most States allow the
motorist‟s refusal to take a BAC test to be used as evidence against him in a subsequent
criminal prosecution.” Id.

       In this appeal, the State has argued that the McNeely plurality‟s discussion
indicates that a warrantless blood draw pursuant to the implied consent law “withstands
Fourth Amendment scrutiny, at least where there has been no withdrawal or revocation of
consent.” As additional support for its position, the State has relied on Court of Criminal
Appeals decisions, decided both before and after McNeely, holding that statutory implied
consent qualifies as consent for purposes of the separate consent exception to the state
and federal constitutional warrant requirements. See, e.g., Humphreys, 70 S.W.3d at 761;
State v. Smith, W2015-00133-CCA-R9-CD, 2015 WL 9177646, at *4 (Tenn. Crim. App.
Dec. 15, 2015); State v. Walker, No. E2013-01914-CCA-R3-CD, 2014 WL 3888250, at
*5-6 (Tenn. Crim. App. Aug. 8, 2014). But see State v. Wells, No. M2013-01145-CCA-
R9-CD, 2014 WL 4977356, at *13 (Tenn. Crim. App. Oct. 6, 2014) (holding that the
implied consent law does not satisfy the consent exception to the warrant requirement
and also holding that the implied consent law does not authorize warrantless blood
draws); State v. Kennedy, No. M2013-02207-CCA-R9-CD, 2014 WL 4953586, at *12
(Tenn. Crim. App. Oct. 3, 2014) (same).

         The consent exception to the warrant requirement applies when a person
voluntarily consents to a search. Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973);
State v. Berrios, 235 S.W.3d 99, 109 (Tenn. 2007). The State has the burden to prove
that “consent was, in fact, freely and voluntarily given.” Schneckloth, 412 U.S. at 222
(quoting Bumper v. North Carolina, 391 U.S. 543, 548 (1968)). “The pertinent question
is . . . whether the [individual‟s] act of consenting is the product of an essentially free and
unconstrained choice. If the [individual‟s] will was overborne and his or her capacity for
self-determination critically impaired, due process is offended.” State v. Cox, 171
S.W.3d 174, 185 (Tenn. 2005) (citing Schneckloth, 412 U.S. at 225-26); see also Berrios,
235 S.W.3d at 109. Answering this question of fact requires consideration of the totality
of the circumstances in each case. Schneckloth, 412 U.S. at 227; Cox, 171 S.W.3d at
184, 186. Relevant circumstances include the time and place of the encounter, level of
hostility, if any, between the police and the individual, and the number of officers
present, as well as the individual‟s “age, education, intelligence, knowledge, maturity,
sophistication, experience, prior contact with law enforcement personnel, and prior
cooperation or refusal to cooperate with law enforcement personnel.” Cox, 171 S.W.3d
at 185 (internal quotation marks omitted). The individual‟s “[k]nowledge of the right to
refuse consent” is also a circumstance that should be considered. Id. (citing Schneckloth,
412 U.S. at 235-47).

      After this appeal was briefed and argued, the United States Supreme Court
rendered a decision in which implied consent laws were discussed, see Birchfield, 136

                                             -23-
S.Ct. at 2160, and this Court directed the parties to this appeal to file supplemental briefs
to address the impact, if any, Birchfield has on this appeal, State v. Reynolds, No. 2013-
02309-SC-R11-CD (Tenn. Sept. 6, 2016) (order directing the parties to file, by
September 23, 2016, supplemental briefs addressing Birchfield). As the parties recognize
in their supplemental briefs, the Supreme Court‟s primary holding in Birchfield was “that
a breath test, but not a blood test, may be administered as a search incident to a lawful
arrest for drunk driving. As in all cases involving reasonable searches incident to arrest,
a warrant is not needed in this situation.” Id. at 2185 (footnote omitted). The Supreme
Court concluded, however, “that the search incident to arrest doctrine does not justify the
warrantless taking of a blood sample.” Id. Next, the Supreme Court addressed “the
alternative argument that [warrantless blood] tests are justified based on the driver‟s
legally implied consent to submit to them.” Id. In addressing this argument, the Court
stated:

       It is well established that a search is reasonable when the subject consents,
       and that sometimes consent to a search need not be express but may be
       fairly inferred from context. Our prior opinions have referred approvingly
       to the general concept of implied-consent laws that impose civil penalties
       and evidentiary consequences on motorists who refuse to comply.
       Petitioners do not question the constitutionality of those laws, and nothing
       we say here should be read to cast doubt on them.

              It is another matter, however, for a State not only to insist upon an
       intrusive blood test, but also to impose criminal penalties on the refusal to
       submit to such a test. There must be a limit to the consequences to which
       motorists may be deemed to have consented by virtue of a decision to drive
       on public roads.

              Respondents and their amici all but concede this point. North Dakota
       emphasizes that its law makes refusal a misdemeanor and suggests that
       laws punishing refusal more severely would present a different issue.
       Borrowing from our Fifth Amendment jurisprudence, the United States
       suggests that motorists could be deemed to have consented to only those
       conditions that are “reasonable” in that they have a “nexus” to the privilege
       of driving and entail penalties that are proportional to severity of the
       violation. But in the Fourth Amendment setting, this standard does not
       differ in substance from the one that we apply, since reasonableness is
       always the touchstone of Fourth Amendment analysis. And applying this
       standard, we conclude that motorists cannot be deemed to have consented
       to submit to a blood test on pain of committing a criminal offense.

Id. at 2185-86 (internal citations omitted) (emphases added). In applying its holdings to
one of the three consolidated cases before it, the Supreme Court stated:

                                            -24-
            Unlike the other petitioners, [Steve Michael] Beylund was not
      prosecuted for refusing a test. He submitted to a blood test after police told
      him that the law required his submission, and his license was then
      suspended and he was fined in an administrative proceeding. The North
      Dakota Supreme Court held that Beylund‟s consent was voluntary on the
      erroneous assumption that the State could permissibly compel both blood
      and breath tests. Because voluntariness of consent to a search must be
      determined from the totality of all the circumstances, we leave it to the state
      court on remand to reevaluate Beylund’s consent given the partial
      inaccuracy of the officer’s advisory.

Id. at 2186 (emphases added) (citations and quotation marks omitted).

        Birchfield arguably can be read to support the State‟s argument because it appears
to suggest that statutory implied consent may in some circumstances satisfy the consent
exception to the warrant requirement because a motorist‟s act of driving on state roads is
deemed consent. However, the manner in which the Birchfield Court applied its holding
to Mr. Beylund‟s case can also be read as supporting the defendant‟s argument that the
adequacy of consent for purposes of an exception to the constitutional warrant
requirement must be determined based on the totality of the facts and circumstances of
each particular case, rather than implying consent from a motorist‟s action in driving on
state roads. Because Mr. Beylund consented only after receiving erroneous information
about his ability to refuse consent and the consequences of doing so, the Supreme Court
in Birchfield declined to rely on implied consent alone and remanded for a determination
of whether his consent was voluntary, given the totality of the circumstances.

       Thus, although Birchfield shed some light, it failed to answer definitively the
question of whether implied consent satisfies the consent exception to the warrant
requirement. Based on the limited guidance Birchfield provided, the unusual facts of this
case, and our ability to resolve this appeal on another ground, we decline to determine in
this appeal whether the implied consent statute satisfies the consent exception to the
warrant requirement or whether the implied consent statute violates the federal or state
constitution by authorizing warrantless blood draws.

        Here, Deputy Strzelecki did not rely primarily on the implied consent law in
obtaining the defendant‟s blood. Rather, he erroneously believed that the defendant had
actually consented to the blood draw, and he viewed the blood draw as mandatory,
regardless of the defendant‟s consent, because the accident involved fatalities. As a
result, he did not advise the defendant of her ability to decline consent to the blood draw
or of the consequences of doing so. The State has not challenged the lower courts‟
conclusion that the defendant did not voluntarily consent to the blood draw and has




                                           -25-
argued only that the implied consent law satisfies the consent exception in situations,
such as this one, where the defendant did not revoke or withdraw her implied consent.18
But, even if we assume the State‟s argument is correct, the State cannot prevail in this
appeal. Given the lower courts‟ conclusion that the defendant did not actually consent to
the blood draw and the trial court‟s factual findings based upon medical proof in the
record regarding the defendant‟s physical condition and the adverse affects the
medications had on her judgment and reasoning, the record does not establish that the
defendant had the capacity to revoke her statutory implied consent. And, as already
explained, under the consent exception to the warrant requirement, the State bears the
burden of establishing that the defendant‟s consent was voluntary. Schneckloth, 412 U.S.
at 222 (providing that the State has the burden to prove that “consent was, in fact, freely
and voluntarily given” (quoting Bumper, 391 U.S. at 548)). Nevertheless, even if the
warrantless blood draw violated the state and federal constitutional prohibitions against
unreasonable searches, we conclude, as explained hereinafter, that the exclusionary rule
does not require suppression of the evidence because the warrantless blood draw was
conducted in objectively reasonable, good-faith reliance on binding precedent.
Therefore, given the unusual facts in this case, and because this issue is not determinative
to the outcome of this appeal, we decline to decide here whether the implied consent law
satisfies the consent exception to the warrant requirement.19




       18
           The State also has not appealed from the Court of Criminal Appeals‟ conclusion that waiver
forecloses its argument that the warrantless blood draw was justified by the exigent circumstances
exception. Reynolds, 2014 WL 5840567, at *9 n.6.
       19
             Courts in the following jurisdictions have refused to hold that statutory implied consent
satisfies the consent exception to the warrant requirement. Flonnory v. State, 109 A.3d 1060, 1065 (Del.
2015); State v. Wulff, 337 P.3d 575, 581 (Idaho 2014); State v. Declerck, 317 P.3d 794, 804 (Kan. Ct.
App. 2014); State v. Modlin, 867 N.W.2d 609, 619 (Neb. 2015); Byars v. State, 336 P.3d 939, 946 (Nev.
2014); State v. Fierro, 853 N.W.2d 235, 243 (S.D. 2014); Aviles v. State, 443 S.W.3d 291, 294 (Tex.
App. 2014); Weems v. State, 434 S.W.3d 655, 665 (Tex. App. 2014). Although an intermediate appellate
court in California had suggested in dicta that statutory implied consent may satisfy the consent
exception, the California Supreme Court recently accepted review of another case to consider that issue
and several others. See People v. Arredondo, 371 P.3d 240 (Cal. 2016) (granting review to consider the
following issues: “Did law enforcement violate the Fourth Amendment by taking a warrantless blood
sample from defendant while he was unconscious, or was the search and seizure valid because defendant
expressly consented to chemical testing when he applied for a driver‟s license or because defendant was
‘deemed to have given his consent’ under California’s implied consent law? Did the People forfeit their
claim that defendant expressly consented? If the warrantless blood sample was unreasonable, does the
good faith exception to the exclusionary rule apply because law enforcement reasonably relied on [a
statute] in securing the sample?” (emphases added)).




                                                 -26-
                   C. Good-faith Exception to the Exclusionary Rule

       The United States Supreme Court created the exclusionary rule as a remedy for
Fourth Amendment violations in Weeks v. United States, 232 U.S. 383 (1914). See
Davis, 564 U.S. at 236 (stating that the exclusionary rule “is a prudential doctrine . . .
created by [the United States Supreme] Court to compel respect for the constitutional
guaranty” (citation and internal quotation marks omitted)); United States v. Calandra, 414
U.S. 338, 348 (1974) (stating that the exclusionary “rule is a judicially created remedy
designed to safeguard Fourth Amendment rights generally through its deterrent effect,
rather than a personal constitutional right of the party aggrieved”); Huddleston, 924
S.W.2d at 672 (“The exclusionary rule was developed as a remedy for the violation of
Fourth Amendment strictures . . . .”). The issue in Weeks was whether the Fourth
Amendment compelled the suppression and return of evidence collected from a
warrantless search of the defendant‟s home. See Weeks, 232 U.S. at 389. The Weeks
Court concluded that, upon the defendant‟s application for the return of this evidence
during the course of his federal prosecution, the district court should have “restored” this
evidence to the accused. Id. The Supreme Court explained that the lower court
committed “prejudicial error” by holding the evidence and permitting its use at trial. Id.

       Eight years after Weeks, this Court considered whether evidence discovered in a
warrantless search of the defendant‟s vehicle in violation of article I, section 7 was
unlawfully admitted at the defendant‟s trial. Hughes v. State, 238 S.W. 588, 594 (Tenn.
1922). Relying on Weeks, this Court adopted the exlusionary rule as a remedy applicable
to evidence “produced by violating the constitutional protection against unlawful
searches and seizures.” Id. The Court explained:

       The state, having through its executive representatives produced the
       evidence of a violation of the law by one of its citizens by means prohibited
       by the Constitution, cannot be permitted through its judicial tribunal to
       utilize the wrong thus committed against the citizen to punish the citizen for
       his wrong; for it was only by violating his constitutionally protected rights
       that his wrong has been discovered.

Id.; see also Hampton v. State, 252 S.W. 1007, 1009 (Tenn. 1923) (“[W]here the action
of the governmental authorities is unlawful and violative of the constitutional rights of
the citizen, and directly developed and disclosed the facts of the violation of the law, the
government cannot rely upon the evidence thus unlawfully obtained by its agents.”
(quoting Youman v. Commonwealth, 224 S.W. 860 (Ky. 1920))). In Mapp v. Ohio,
decided in 1961, the United States Supreme Court applied the exclusionary rule to the
States through the Fourteenth Amendment Due Process Clause. 367 U.S. at 655. Thus,
the exclusionary rule has long been available in Tennessee as a remedy for violations of
the federal and state constitutional protections against unreasonable searches and
seizures.

                                            -27-
       Although Mapp declared that “all evidence obtained by searches and seizures in
violation of the Constitution is . . . inadmissible in a state court,” id. at 655, one year
before Mapp, the Supreme Court explained that “[t]he [exclusionary] rule is calculated to
prevent, not to repair. Its purpose is to deter—to compel respect for the constitutional
guaranty in the only effectively available way—by removing the incentive to disregard
it.” Elkins v. United States, 364 U.S. 206, 217 (1960); see also Arizona v. Evans, 514
U.S. 1, 14 (1995) (“[T]he exclusionary rule was historically designed as a means of
deterring police misconduct . . . .”). Recently, the Supreme Court reaffirmed that “the
sole purpose of the exclusionary rule is to deter misconduct by law enforcement.” Davis,
564 U.S. at 246.

        To ensure that the exclusionary rule serves this single purpose, the Supreme Court
has adopted good-faith exceptions to the exclusionary rule, beginning with United States
v. Leon, 468 U.S. 897 (1984). In Leon, the Court examined whether the exclusionary
rule precludes the admission of evidence “obtained by officers acting in reasonable
reliance on a search warrant issued by a detached and neutral magistrate but ultimately
found to be unsupported by probable cause.” Id. at 900. After noting that the
exclusionary rule “operates as „a judicially created remedy designed to safeguard Fourth
Amendment rights generally through its deterrent effect, rather than a personal
constitutional right of the party aggrieved,‟” id. at 906 (quoting Calandra, 414 U.S. at
348), the Leon Court decided that the “substantial social costs” of excluding
incriminating evidence outweigh the exclusionary rule‟s benefit “when law enforcement
officers have acted in objective good faith or their transgressions have been minor,” id. at
907-08. The Leon Court concluded that the exclusionary rule is unwarranted when
exclusion “does not result in appreciable deterrence.” Id. at 909 (citation omitted). The
Leon Court noted, however, that the good-faith exception does not apply “where the
issuing magistrate wholly abandoned his judicial role” or where the warrant was so
facially deficient “that the executing officers cannot reasonably presume it to be valid.”
Id. at 923.

       In subsequent decisions, the Supreme Court has applied the rationale of Leon to
recognize additional good-faith exceptions in different factual and legal scenarios, where
applying the exclusionary rule would not result in appreciable deterrence. See, e.g.,
Davis, 564 U.S. at 240 (holding that the exclusionary rule does not apply when the police
conduct a search in objectively reasonable reliance on binding appellate precedent);
Herring v. United States, 555 U.S. 135 (2009) (refusing to apply the exclusionary rule
when law enforcement officers reasonably relied in good faith on a database managed by
the police); Evans, 514 U.S. at 3-4 (declining to apply the exclusionary rule when law
enforcement officers reasonably relied in good faith on a database managed by the
judiciary); Krull, 480 U.S. at 340 (declining to apply the exclusionary rule when law
enforcement officers reasonably relied in good faith on a statute later declared
unconstitutional).


                                            -28-
       In Davis, the most recent Supreme Court decision discussing the good-faith
exception, the police arrested Davis in April 2007, handcuffed him, and placed him in a
squad car. 564 U.S. at 235. The police then searched the passenger compartment of the
vehicle Davis had occupied before his arrest and found a revolver, which was used to
convict Davis of unlawful possession of a firearm. Id. At the time of Davis‟s arrest,
binding appellate precedent authorized the search of the vehicle as one incident to his
arrest. Id. However, while Davis‟s case was pending on direct appeal, the Supreme
Court decided Arizona v. Gant, 556 U.S. 332 (2009), which overruled the precedent that
had authorized the search. Gant applied to Davis, because Davis‟s case was pending on
direct appeal when Gant was decided, and Gant rendered the search unconstitutional.
Davis, 564 U.S. at 236. The Supreme Court nevertheless refused to overturn Davis‟s
conviction, holding that “[e]vidence obtained during a search conducted in reasonable
reliance on binding precedent is not subject to the exclusionary rule.” Id. at 241. The
Court explained that suppressing evidence obtained by “[t]he police act[ing] in strict
compliance with binding precedent” would only deter “conscientious police work.” Id. at
240-41. The Davis Court limited its holding to circumstances in which “binding
appellate precedent specifically authorizes a particular police practice,” and police
“scrupulously adhered to governing law.” Id. at 241, 249. The Court reasoned that
police officers acting in reliance upon binding appellate precedent should not be
penalized for appellate judge error. Id. at 241.

       The State correctly notes that this Court has not previously decided whether to
adopt a good-faith exception to the exclusionary rule that applies to violations of article I,
section 7 of the Tennessee Constitution. See State v. Carter, 16 S.W.3d 762, 768 n.8
(Tenn. 2000) (declining to address the issue until it was “squarely presented”). 20 The
State urges us to adopt the good-faith exception articulated in Davis21 and points out,
correctly, that courts in several other jurisdictions have adopted this good-faith exception



        20
           We note that the General Assembly enacted a statute in 2011 entitled “Exclusionary Rule
Reform Act.” Tenn. Code Ann. § 40-6-108 (2012). This statute applies to “any evidence that is seized as
a result of executing a search warrant.” Id. § 40-6-108(a). Thus, the statute is not implicated in this
appeal involving only a warrantless search.
        21
            The State also advocated for adoption of the good-faith exception recognized in Krull, but we
need not address this good-faith exception because we have not here found it necessary to determine the
constitutionality of the implied consent statute. The Court of Criminal Appeals urged us to adopt the
Krull exception if the implied consent law were held unconstitutional because it authorized or mandated
warrantless blood draws. As already noted, however, another Panel of the Court of Criminal Appeals has
held that the implied consent law does not authorize or mandate warrantless blood draws and upheld the
statute‟s constitutionality. Wells, 2014 WL 4977356, at *13. We need not and do not decide that issue in
this appeal; thus, we need not and do not adopt or reject the Krull good-faith exception.




                                                  -29-
and that it has been applied to prevent the exclusion of evidence obtained from
warrantless blood draws conducted prior to McNeely.22

        Having the issue now “squarely presented,” we adopt as an exception to the state
exclusionary rule the good-faith exception described in Davis. As already noted, this
Court has long recognized that article I, section 7 is identical in intent and purpose to the
Fourth Amendment. McCormick, 494 S.W.3d at 683-84. Additionally, this Court relied
upon the United States Supreme Court‟s decision in Weeks when adopting the
exclusionary rule as a remedy for violations of article I, section 7. Hughes, 238 S.W. at
594. Furthermore, like the federal exclusionary rule, the purpose of the state
exclusionary rule is to deter police misconduct by excluding evidence obtained “by
means prohibited by the Constitution.” Id.; see also Hampton, 252 S.W. at 1009. The
deterrence purpose of the exclusionary rule is not served by excluding evidence that was
obtained by means authorized by binding judicial precedent that was overruled only after
the evidence was obtained.23 As the Davis Court stated, excluding evidence obtained
under these circumstances would merely deter conscientious police work. Finally, we
discern no “textual, historical, or other basis” on which to part company with the United
States Supreme Court on this issue. State v. Watkins, 362 S.W.3d 530, 555 (Tenn. 2012)
(interpreting the Double Jeopardy Clause of the Tennessee Constitution (article I, section
10) the same as the Double Jeopardy Clause of the Fifth Amendment). Nor does the
adoption of the Davis good-faith exception require us to overrule “„a settled development
of state constitutional law.‟” State v. Vineyard, 958 S.W.2d 730, 733-34 (Tenn. 1997)
(quoting Jacumin, 778 S.W.2d at 435-36). To the contrary, we have already recognized
and applied other doctrines that are in effect exceptions to the exclusionary rule. See
State v. Carter, 160 S.W.3d 526, 532-33 (Tenn. 2005) (applying the independent source
doctrine and concluding that the exclusionary rule did not require suppression of the
illegally seized evidence); Huddleston, 924 S.W.2d at 674-75 (applying the attenuation

       22
           See Hinkle v. State, 86 So. 3d 441, 453 (Ala. Crim. App. 2011); People v. Harris, 184 Cal.
Rptr. 3d 198, 225 (Cal. Ct. App. 2015) (applying the Davis good-faith exception to a warrantless blood
draw); People v. Barry, 349 P.3d 1139, 1152 (Colo. Ct. App. 2015) (applying the Davis good-faith
exception to a warrantless blood draw); Smallwood v. State, 113 So. 3d 724, 739 (Fla. 2013); People v.
LeFlore, 32 N.E.3d 1043, 1050 (Ill. 2015); Parker v. Commonwealth, 440 S.W.3d 381, 387 (Ky. 2014);
Kelly v. State, 82 A.3d 205, 215 (Md. 2013); People v. Mungo, 813 N.W.2d 796, 804-05 (Mich. App.
2012); State v. Lindquist, 869 N.W.2d 863, 871 (Minn. 2015) (applying the Davis good-faith exception to
a warrantless blood draw); State v. Johnson, 354 S.W.3d 627, 630 (Mo. 2011); State v. Edwards, 853
N.W.2d 246, 254 (S.D. 2014) (applying the Davis good-faith exception to a warrantless blood draw);
State v. Foster, 856 N.W.2d 847, 860-61 (Wis. 2014) (applying the Davis good-faith exception to a
warrantless blood draw); State v. Oberst, 847 N.W.2d 892, 894-95 (Wis. Ct. App. 2014).
       23
            For this reason, the dissent‟s assertion that our adoption of the Davis good-faith exception
allows “a police officer to violate a citizen‟s constitutional rights with no consequences” is simply
incorrect. The Davis good-faith exception applies only if the police action is consistent with governing
law that is only subsequently overruled or modified.


                                                 -30-
doctrine and holding that the exclusionary rule does not require suppression of a
confession obtained during a period of unlawful detention so long as the confession was
sufficiently an act of free will to purge the taint of the illegality). Accordingly, we adopt
the good-faith exception articulated in Davis.

       Like the Minnesota Supreme Court, however, we wish to “note the narrowness of
our holding.” State v. Lindquist, 869 N.W.2d 863, 876 (Minn. 2015). We adopt only the
Davis good-faith exception, which “represents a small fragment of federal good-faith
jurisprudence.” Id. Furthermore, the Davis good-faith exception we adopt applies only
when the law enforcement officers‟ action is in objectively reasonable good faith reliance
on “binding appellate precedent” that “specifically authorizes a particular police
practice.” Davis, 564 U.S. at 241. Persuasive precedent from other jurisdictions is not a
sufficient basis for applying the Davis good-faith exception. Lindquist, 869 N.W.2d at
876. Nor does the Davis good-faith exception permit law enforcement officers to “extend
the law to areas in which no precedent exists or the law is unsettled.” Id. at 876-77
(internal quotation marks omitted) (quoting Davis, 564 U.S. at 250-51 (Sotomayor, J.,
concurring in the judgment)). Our holding today merely reflects the reality that the
exclusionary rule does not serve its central purpose of deterring police misconduct “when
applied to evidence obtained during a search conducted in reasonable reliance on binding
precedent.” Id. at 877. We need not and do not here decide whether to embrace any of
the other good-faith exceptions to the exclusionary rule the Supreme Court has adopted.
Id. Like the Kentucky Supreme Court, which also adopted but narrowly defined the
Davis good-faith exception, we view our decision as adequately preserving “the
protections provided by our state and federal constitutions while not penalizing police
officers for performing their duties conscientiously and in good-faith.” Parker v.
Commonwealth, 440 S.W.3d 381, 387 (Ky. 2014). As the Kentucky Supreme Court
declared, “[l]aw enforcement officers are the vanguard of our legal system.” Id.

        Finally, having adopted the Davis good-faith exception, we agree with the State
that it applies here. Prior to McNeely, no warrant was required for a blood draw in drunk
driving cases because Tennessee courts had interpreted Schmerber as establishing a broad
categorical rule that the natural dissipation of alcohol within the bloodstream presents an
exigent circumstance, justifying a warrantless blood draw in every drunk driving case.
See, e.g., Humphreys, 70 S.W.3d at 761. As a result, even though Deputy Strzelecki
believed the defendant had actually consented to the blood draw, his action in obtaining
her blood without a warrant was in objectively reasonable good-faith reliance on binding
precedent.24 Under these circumstances, we conclude that the good-faith exception

       24
          The dissent suggests that applying the Davis good-faith exception here is not proper because
the United States Supreme Court did not apply it to the defendant in McNeely and because a Texas court
refused to apply it. See Aviles v. State, 443 S.W.3d 291 (Tex. Ct. App. 2014). The dissent fails to
recognize that the McNeely Court was not asked to apply the Davis exception. Indeed, the McNeely
Court considered only the narrow issue of whether the natural dissipation of alcohol in the blood


                                                -31-
applies, and the exclusionary rule does not require suppression of the evidence derived
from the testing of the defendant‟s blood.

        In so holding, we reject the defendant‟s final argument that Tennessee Rule of
Criminal Procedure 41(g) provides her greater protection because it requires suppression
of evidence derived from “[a] search or seizure [that] was made illegally without a search
warrant . . . or in any other way in violation of the constitutional protection against
unreasonable searches and seizures.” Tenn. R. Crim. P. 41(g)(1). As already explained,
the exclusionary rule is a judicially crafted remedy for constitutional violations. As a
result, this Court has both the authority and the responsibility to decide whether the Davis
good-faith exception, or any other exception, should be adopted. Hodge v. Craig, 382
S.W.3d 325, 337 (Tenn. 2012) (“[I]t is now beyond reasoned argument that this Court has
the power to develop and adapt common law principles and their application.”). Any
holding that Rule 41(g), a procedural rule promulgated by this Court, can divest this
Court of such authority would be peculiar indeed, because “[o]nly the [Tennessee]
Supreme Court has the inherent power to promulgate rules governing the practice and
procedure of the courts of this [S]tate.” State v. Mallard, 40 S.W.3d 473, 480-81 (Tenn.
2001) (internal citations omitted). Rule 41(g) does not explicitly purport to divest this
Court of such authority, and reading Rule 41(g) in the manner the defendant suggests
simply is not reasonable. See Fletcher v. State, 951 S.W.2d 378, 382 (Tenn. 1997) (“To
conclude that the Legislature, by its silence, intended to divest this Court of jurisdiction
to review decisions denying motions to reopen is not reasonable.”). To the contrary, the
defendant‟s argument has already been implicitly rejected by prior decisions of this Court
refusing to apply the exclusionary rule in other cases where evidence was obtained in
violaton of the constitutional protections against unreasonable searches and seizures.
See, e.g., Carter, 160 S.W.3d at 532 (adopting the independent source doctrine);
Huddleston, 924 S.W.2d at 674-75 (adopting the attenuation doctrine).
.




constituted “a per se exigency that justifie[d] an exception to the Fourth Amendment‟s warrant
requirement for nonconsensual blood testing in all drunk-driving cases.” McNeely, 133 S. Ct. at 1556;
see also id. at 1568 (“Having rejected the sole argument present to us challenging the Missouri Supreme
Court‟s decision, we affirm its judgment.”). Furthermore, “[t]he Texas exclusionary rule is broader in
scope and provides more protection to a suspect than its federal counterpart. Even if evidence is
admissible as an exception to the federal rule, it may, nonetheless, still be subject to exclusion” under
Texas law. State v. Molden, 484 S.W.3d 602, 609 (Tex. App. 2016). Texas courts have declined to adopt
the Davis good-faith exception, finding it inconsistent with the Texas statutory exclusionary rule.
McClintock v. State, 480 S.W.3d 734, 742-43 (Tex. App. 2015). As explained herein, Tennessee‟s
exclusionary rule has developed coextensively with its federal counterpart, making adoption and
application of the Davis good-faith exception in this case consistent with Tennessee law.


                                                  -32-
                                     IV. Conclusion

        Accordingly, for the reasons explained herein, we conclude that Deputy Strzelecki
had probable cause to believe that the defendant was driving while intoxicated at the time
of the accident; thus the implied consent statute was triggered. We decline to decide in
this appeal whether statutory implied consent satisfies the consent exception to the
warrant requirement, because even assuming the warrantless blood draw violated the
Fourth Amendment and article I, section 7, the exclusionary rule does not apply. Rather,
we adopt the good-faith exception to the exclusionary rule as articulated in Davis and
hold that this exception applies here. Accordingly, we affirm the judgment of the Court
of Criminal Appeals on the separate grounds stated and remand this matter to the trial
court for further proceedings consistent with this decision. Costs of this appeal are taxed
to the State of Tennessee.



                                                  _________________________________
                                                  CORNELIA A. CLARK, JUSTICE




                                           -33-